 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9        GEORGE MCCLURE,                       1:14-cv-00932-DAD-GSA-PC
10                       Plaintiff,             ORDER DENYING MOTION FOR
                                                APPOINTMENT OF COUNSEL TO ASSIST
11                  v.                          PLAINTIFF AT DEPOSITION, OR IN THE
                                                ALTERNATIVE, TO ALLOW INMATE
12        C. K. CHEN, et al.,                   PARTHEMORE TO ATTEND DEPOSITION AND
                                                ASSIST PLAINTIFF
13                       Defendants.            (ECF No. 73.)
14

15   I.       BACKGROUND
16            George McClure (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
17   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
18   commencing this action on June 4, 2014. (ECF No. 1.) This case is now in the discovery phase.
19            On November 30, 2018, Plaintiff filed a motion for appointment of counsel to represent
20   him at an upcoming deposition, or in the alternative, to allow inmate Parthemore, Plaintiff’s
21   jailhouse lawyer and advisor, to attend the deposition and assist Plaintiff. (ECF No. 73.)
22   II.      APPOINTMENT OF COUNSEL
23            Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
24   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to
25   represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court
26   for the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional
27   circumstances the Court may request the voluntary assistance of counsel pursuant to section
28   1915(e)(1). Rand, 113 F.3d at 1525.

                                                      1
 1          Without a reasonable method of securing and compensating counsel, the Court will seek
 2   volunteer counsel only in the most serious and exceptional cases. In determining whether
 3   “exceptional circumstances exist, the district court must evaluate both the likelihood of success
 4   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
 5   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
 6          Plaintiff seeks the appointment of an attorney to assist him at his deposition scheduled
 7   for December 12, 2018, at the California Institution for Men (CIM) in Chino, California, where
 8   Plaintiff is currently incarcerated. Plaintiff argues that he is unable to afford counsel and his
 9   eyesight is failing, which will greatly hamper his ability to participate in the deposition. Plaintiff
10   asserts that inmates are locked in one-man cages during depositions which will hinder his
11   movement and access to important documents. Plaintiff states that he has written fifteen letters
12   to attorneys seeking representation, and none of the attorneys have replied. Plaintiff also asserts
13   that all of the legal work in this case has been done by another inmate, Mr. Ira D. Parthemore, a
14   “jailhouse lawyer” and advisor. (ECF No. 73 at 2:10-12.)
15          While these conditions are challenging, they do not make Plaintiff’s case exceptional
16   under the law. At this stage of the proceedings the court cannot find that Plaintiff is likely to
17   succeed on the merits. While the court has found that Plaintiff’s amended complaint “states a
18   claim for damages against Defendants Horton and Chen for violating Plaintiff’s rights under the
19   Eighth Amendment,” these findings are not a determination that Plaintiff is likely to succeed on
20   the merits. (ECF No. 15 at 1:19-21.) The legal issue in this case --whether defendants failed to
21   provide adequate medical care -- is not complex, and based on a review of the record in this case,
22   Plaintiff can adequately articulate his claims. Thus, the court does not find the required
23   exceptional circumstances, therefore Plaintiff’s motion shall be denied without prejudice to
24   renewal of the motion at a later stage of the proceedings.
25   III.   ASSISTANCE BY INMATE PARTHEMORE AT DEPOSITION
26          In the alternative, Plaintiff requests the court to issue an order directing the Warden of
27   CIM to allow inmate Parthemore to attend the upcoming deposition with Plaintiff to assist him
28   with reading and answering questions. As stated above, Mr. Ira D. Parthemore is a “jailhouse

                                                       2
 1   lawyer” and advisor. (ECF No. 73 at 2:10-12.) Plaintiff requests that he and inmate Parthemore
 2   be allowed to sit at a table, not in cages, in order to properly review and produce documents for
 3   defense counsel.
 4            Plaintiff has not demonstrated that circumstances in this action warrant permitting an
 5   inmate to assist Plaintiff at his deposition. While cases guarantee prisoners the right to seek
 6   assistance and advice on legal matters from other inmates in certain matters, the cases do not
 7   permit representation during litigation by non-party lay-persons. Johnson v. Avery, 393 U.S.
 8   483, 89 S.Ct. 747, 21 L.Ed.2d 718 (1969); Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41
 9   L.Ed.2d 935 (1974)). While Plaintiff may proceed pro se to represent his own interests and assert
10   that his rights were violated, the Ninth Circuit has held that “constitutional claims are personal
11   and cannot be asserted vicariously,” and that an individual “has no authority to appear as an
12   attorney for others than himself.” Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir.
13   1997) citing United States v. Mitchell, 915 F.2d 521, 526 n. 8 (9th Cir. 1990) (quoting C.E. Pope
14   Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir.1987)).
15            Accordingly, Plaintiff’s motion to allow inmate Parthemore to attend the upcoming
16   deposition and assist Plaintiff shall be denied.
17   IV.      CONCLUSION
18            Based on the foregoing, IT IS HEREBY ORDERED that:
19            1.     Plaintiff’s motion for appointment of counsel is DENIED without prejudice; and
20            2.     Plaintiff’s motion to allow inmate Parthemore to attend the upcoming deposition
21                   and assist Plaintiff, is DENIED.
22
     IT IS SO ORDERED.
23

24         Dated:   December 3, 2018                             /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                        3
